Case 2:19-cv-04166-MWF-AFM Document 45 Filed 07/31/20 Page 1 of 1 Page ID #:6446



    1

    2

    3

    4

    5                                                      JS-6

    6

    7

    8                        UNITED STATES DISTRICT COURT
    9                      CENTRAL DISTRICT OF CALIFORNIA
  10

  11    RAMONTA FORTE,                         Case No. 2:19-cv-04166-MWF (AFM)
  12
                            Petitioner,
                 v.                            JUDGMENT
  13

  14    J. LIZARRAGA, Warden,
  15
                            Respondent.
  16

  17          This matter came before the Court on the Petition of RAMONTA FORTE, for
  18    a writ of habeas corpus. Having reviewed the Petition and supporting papers, and
  19    having accepted the findings and recommendation of the United States Magistrate
  20    Judge,
  21          IT IS ORDERED AND ADJUDGED that the Petition is denied and the action
  22    is dismissed with prejudice.
  23

  24    DATED: July 31, 2020
  25

  26
                                            ___________________________________
                                                 MICHAEL W. FITZGERALD
  27                                         UNITED STATES DISTRICT JUDGE
  28
